—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 24,1999, which ruled that claimant’s request for a hearing was untimely.
By initial decision dated and mailed July 14, 1998, claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Claimant admitted receiving this notice shortly after it was mailed but did not request a hearing until December 18, 1998 because he anticipated finding new employment quickly. Inasmuch as claimant did not provide a reasonable excuse for failing to request a hearing within the 30-day statutory time period provided by Labor Law § 620 (1) (a), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board that claimant’s request for a hearing was untimely (see, Matter of McGee [Commissioner of Labor], 256 AD2d 710, lv denied 93 NY2d 803; Matter of Storch [Gross— Sweeney], 244 AD2d 755).
Cardona, P. J., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.